[VIRTUS LETTERHEAD] February 22, 2012 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549-9303 Attn: Bo J. Howell Re: Virtus Global Multi-Sector Income Fund File Nos.: 333-176761; 811-22608 Acceleration of Effectiveness of Registration Statement on Form N-2 Dear Mr. Howell: Pursuant to the requirements of Rule 461 under the Securities Act of 1933, as amended, the undersigned officer of Virtus Global Multi-Sector Income Fund (the “Registrant”) respectfully requests that the effectiveness of the Registrant’s Registration Statement on FormN-2 be accelerated to 12:00 p.m., Eastern Time, on Thursday, February 23, 2012, or as soon as practicable thereafter. In connection with this request for acceleration, the Registrant acknowledges that: (i) the Registrant is responsible for the adequacy and accuracy of the disclosure in the Registrant’s filing; (ii) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (iii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iv) the Registrant may not assert this action as a defense in any proceeding initiated by the Commission under the federal securities laws of the United States. Any questions regarding this request should be directed to Alan Gedrich of Stradley Ronon Stevens & Young, LLP at (215) 564-8050. Sincerely, /s/Francis G. Waltman Francis G. Waltman Senior Vice President
